Citation Nr: 1111912	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  07-10 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to June 1979.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2005 by the Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO). 

In May 2010, the Board remanded this issue on appeal or further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran is unemployable solely as a result of his service connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.358, 4.1, 4.3, 4.7 4.15, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duty to Notify and Assist

The Veteran and his representative contend that the Veteran is entitled to a total disability rating for compensation purposes based on individual unemployability (TDIU).  Initially, the Board notes that VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its duties to notify the Veteran.  In a June 2010 letter, VA informed the Veteran of the evidence VA had received to date, the evidence VA was responsible for obtaining, how the Veteran could help VA going forward, and what the evidence must show to support his claim.  This correspondence also explained how disability evaluations and effective dates are assigned, and the AOJ subsequently readjudicated the claim by issuing a supplemental statement of the case (SSOC) in November 2010.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by a subsequent readjudication, such as an SOC or SSOC, is sufficient to cure a timing defect).

VA also has a duty to assist a claimant in the development of the claim.  This duty includes (1) assisting the claimant in the procurement of service treatment records and other pertinent records and (2) providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that when the Board addresses a question that has not been addressed first by the RO, it must consider whether the claimant was given adequate notice, and if not, whether the claimant was prejudiced thereby).

In this case, the RO obtained the Veteran's service treatment records, VA treatment records, and pertinent private treatment records.  In addition, the Veteran underwent a VA examination in September 2010.  In short, VA has fulfilled its duty to assist in every respect.

TDIU

A veteran will be entitled to TDIU benefits upon establishing he is in fact unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service- connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected (i.e., unrelated to his military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).

To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

In this case, the Veteran is service connected for degenerative disc disease and degenerative joint disease of the lumbosacral spine, status post lumbar laminectomy at 40 percent evaluation; left lower extremity radiculopathy associated with degenerative disc disease and degenerative joint disease of the lumbosacral spine, status post lumbar laminectomy at 10 percent evaluation; and old injury to the right wrist and possible early carpal tunnel syndrome at a noncompensable rating.  Accordingly, the Veteran's combined rating was 50 percent from October 30, 2007.  Therefore, the Board finds that the Veteran does not meet the schedular requirements for entitlement to a TDIU.  As such, entitlement to TDIU under the provisions of 38 C.F.R. § 4.16(a) is denied.

While the Veteran does not meet the minimum rating requirements for a finding of TDIU, entitlement to TDIU benefits may still be considered on an extraschedular basis by the Director of the Compensation and Pension Service when the evidence demonstrates that a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19.  

Therefore, in September 2010 the Veteran was afforded a VA C&P examination pursuant to a May 2010 Board remand for an opinion as to whether the Veteran's unemployment was attributable to his service-connected disabilities or whether those disabilities would preclude all gainful employment.

Upon physical examination and a review of the records, the VA examiner determined after "consideration for his lack of education, experience, and training in fields other than car repair, that his back injury has, at least as likely as not, prematurely terminated his ability to work on cars.  It is less likely than not, that it has prevented him from supervising the repair of cars.  He reports that he ceased this activity at a later date (2004 or 2005) on advice of his doctor after he had a heart attack.  His right wrist has been stable for the past [five] years according to his history, and there is no history of his wrist problem having been a factor in his employment."  The VA examiner concluded that the Veteran, "could continue to supervise the repair of cars relative to his back condition, is based on his history that he stopped his activity due to a heart condition in 2004 or 2005 on the advice of his outside physician, and not due to his back problem."  See VA examination, dated September 2010.

Based on the above evidence, the Board finds that the evidence of record does not show that the Veteran is "unable to secure or follow a substantially gainful occupation."  See 38 C.F.R. § 4.16(a).  Namely, the recent VA examination, discussed above, stated that the Veteran's service connected disabilities do no prevent him from obtaining and maintaining gainful employment, namely the supervision of car repairs.

The Board has considered the statements made by the Veteran.  Because a layperson is competent to establish the presence of observable symptomatology, the Board finds the Veteran is competent to state the affects of the Veteran's service connected disabilities in his ability to find employment and finds the statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

However, the Board finds these statements have limited probative value as to the claim for TDIU as they not qualified to render medical determinations.  Lay persons are not competent to opine as to medical etiology or render medical opinions.  Id.; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the Board finds that the lay statements are outweighed by the September 2010 VA examinations.

The Board concludes that the preponderance of the competent and probative evidence is against the claim that the Veteran is currently unable to secure or follow a substantially gainful occupation, by reason of the service connected disabilities.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and entitlement to TDIU due to service-connected disabilities is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability rating for compensation purposes based on individual unemployability is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


